United States Court of Appeals
               For The District of Columbia Circuit




No. 98-7020                                  September Term, 1998
                                                                 

Paul Talcott Currier,
          Appellant

          v.

Radio Free Europe/Radio Liberty, Inc.
          Appellee


     BEFORE:  Silberman, Rogers, and Garland, Circuit Judges


                            O R D E R


     It is ORDERED, by the Court, that the Opinion for the Court filed by Circuit Judge
Silberman on November 13, 1998, be, and hereby is, amended as follows:

                    Page 9, second full paragraph, line 12, delete the word "jury"
          and insert in lieu thereof the word "factfinder".   



                                             Per Curiam
                                             FOR THE COURT:
                                             Mark J. Langer, Clerk



                                        
Filed: January 19, 1999